        Case 2:19-cv-01994-JHE Document 28 Filed 05/06/21 Page 1 of 3                   FILED
                                                                               2021 May-06 AM 11:20
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JOHN KING, JR.,                              )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )      CIVIL ACTION NO.:
                                             )      2:19-CV-1994-JHE
OFFICER SNELSON, et al.,                     )      Opposition: Not Applicable
                                             )
      Defendants.                            )

                      MOTION TO WITHDRAW FROM
                     REPRESENTING KELLER SPEAKS

      Comes now undersigned counsel and moves this Court for permission to no

longer represent Keller Speaks and, for grounds, states as follows:

      1. Undersigned counsel was assigned the case in November of 2020 after

the previous attorney left the Attorney General’s Office.

      2. Undersigned counsel has attempted to contact Keller Speaks using text,

search history, and the Alabama Department of Corrections personnel information.

      3. Undersigned counsel has been unable to reach Keller Speaks,

      4. Counsel is unable to confer with Keller Speaks or obtain his assistance in

defending him in the pending lawsuit.




                                         1
        Case 2:19-cv-01994-JHE Document 28 Filed 05/06/21 Page 2 of 3




      WHEREFORE PREMISES CONSIDERED, undersigned counsel moves

that she be removed as counsel of record for Keller Speaks.

                                            Respectfully submitted,
                                            STEVE MARSHALL
                                            ATTORNEY GENERAL

                                            /s/Bettie J. Carmack
                                            Bettie J. Carmack
                                            Assistant Attorney General
                                            501 Washington Avenue
                                            Montgomery, AL 36130
                                            (334) 353-5305 (T)
                                            (334) 353-8400 (F)
                                            Bettie.Carmack@alabamaAG.gov




                                        2
        Case 2:19-cv-01994-JHE Document 28 Filed 05/06/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that I have on May 6, 2021, electronically filed the foregoing

Motion with the Clerk of Court using the CM/ECF system which will provide

notice and a copy to the following:

           Samuel Fisher                             Terrell E McCants
           Sidney Jackson                         Attorney for the Plaintiff
     Attorneys for the Plaintiff                    Burrell & McCants
  Wiggins, Childs, Pantazis, Fisher,                   712 32nd St. S
           Goldfarb, P.C.                         Birmingham, AL 35233
        The Kress Building,
       301 19th Street North
   Birmingham, Alabama 35203




                                             /s/Bettie J. Carmack
                                             Bettie J. Carmack
                                             Defense counsel




                                         3
